DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 36-165 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/15/2022 are acknowledged.  Claims under consideration in the instant office action are claims 36-165.
 Applicants' arguments, filed 11/15/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimers filed on 11/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,026,928, U.S. Patent No. 10,980,783, U.S. Patent No. 10,828,284, U.S. Patent No. 10,383,857, U.S. Patent No. 10,383,856, U.S. Patent No. 9,468,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 155, 157-159, 161, and 163-165 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 155 recites a range between about 100 milligrams per day to about 600 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 157 recites a range between about 150 milligrams per day to about 600 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 158 recites a range between about 300 milligrams per day to about 500 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 159 recites a range between about 300 milligrams per day to about 600 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 161 recites a range between about 100 milligrams per day to about 600 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 163 recites a range between about 150 milligrams per day to about 600 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 164 recites a range between about 300 milligrams per day to about 500 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Claim 165 recites a range between about 300 milligrams per day to about 600 milligrams per day, which broadens the dosage range of about 50 milligrams to about 400 milligrams per day as recited in claim 36.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 155, 157-159, 161, and 163-165 are rejected.
Claims 36-154, 156, 160, and 162 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629